Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements filed have been considered as set forth in MPEP 609. Once the minimum requirements of 37 C.F.R. 1.97 and 1.98 are met, the examiner has the obligation to consider the information. Consideration by the examiner of the information submitted in an IDS means nothing more than considering the documents in the same manner that other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search. The initials of the examiner placed adjacent to the citations on the PTO-1449 or PTO/SB/08A and 08B, or its equivalent, mean that the examiner to the extent noted above has considered the information. See MPEP 609.05(b) R-07.2015.
Applicant should note that documents not in the English language, if any, have been considered only to the extent of statements of relevance, explanations provided in the corresponding search reports provided and provided translations.
Specification
The examiner has not checked the specification to the extent necessary to determine the presence of all possible minor errors (grammatical, typographical and idiomatic). Cooperation of the applicant(s) is requested in correcting any errors of which applicant(s) may become aware of in the specification, in the claims and in any future amendment(s) that applicant(s) may file.
Applicant(s) is also requested to complete the status of any copending applications referred to in the specification by their Attorney Docket Number or Application Serial Number, if any.
The status of the parent application(s) and/or any other application(s) cross-referenced to this application, if any, should be updated in a timely manner.
Claim Objections
Claim 8 is objected to because of the following informalities:  The instant claim depends from itself.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5 and 8-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 4 and 5, the instant claims are indefinite as the ratios may be on a weight or molar basis.  Either will be examined.
Regarding claims 4, 5, 7 and 8, the instant claims contain ratios of various feed stream constituents without establishing whether the ratios are on weight or molar basis and therefore are indefinite.  Either will be examined.
Regarding Claim 7, the instant claim depends from claim 6 which depends from claim 1 which is to a dry reforming reaction.  The instant claim is indefinite in that although a dry reforming reaction regime may include water, a 3:1 water to carbon ratio exceeds what is commonly known as referring to a “dry reforming” reaction and would be more considered “bi-reforming”.  The instant claims will be examined as a dry reforming reaction occurs due to the presence of carbon dioxide.
Regarding Claim 8, the instant claim depends from itself and therefore is indefinite. The instant claim will be examined as depending from claim 7 as the instant claim further limits claim 7.
Regarding Claims 9-12, the instant claims lack sufficient antecedent basis as the claims are written without “wherein the catalyst further comprises”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Inui et al. (US 2010/0216633) hereafter Inui.
	Considering Claim 1, Inui discloses a catalytic thermo-neutral process for producing synthesis gas comprising hydrogen and carbon monoxide comprising a multi-component catalyst by dry reforming [0012] and [0029] wherein the catalyst is contacted with a feed stream comprising hydrocarbons such as methane as well as steam and/or carbon dioxide [0029], [0039], [0042] and [0048] and therefore in the absence of oxygen.  Inui further discloses that the catalyst comprises nickel, lanthanum oxide, cerium oxide and platinum [0023] and [0053].
	Considering Claims 6 and 7, Inui discloses the use of water with a steam to carbon ratio of about 2:1 [0029] and [0040] which falls within the instantly claimed range and therefore anticipates the range.
Claim Rejections - 35 USC § 103
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inui et al. (US 2010/0216633) hereafter Inui as applied to claim 1.
	Considering Claim 2, the significance of Inui as applied to Claim 1 is explained above.
	Inui discloses that the feed stream is preheated between about 380° to about 450°C and also that the reaction temperature due to combustion is about 800° to about 900°C before a reforming reaction occurs [0054] and (Claim 1).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention that the catalyst/reactor would have been heated up to a temperature falling within the instantly claimed range before reforming would begin and therefore it would have been obvious to provide for dry reforming conditions during a heat-up phase.
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
	Considering Claim 8, the significance of Inui as applied to Claims 1, 6 and 7 is explained above.
	Inui discloses that the overall oxygen to carbon atomic ratio is equal to 0.9 or more and also the use of O2-to-carbon ratios ranging from 0.434 to 0.6 with the O2 present as water [0054] and (Tables I to III) depending upon the hydrocarbon utilized which falls within the instantly claimed range.
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
Claim(s) 3 – 5, 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inui et al. (US 2010/0216633) hereafter Inui as applied to Claim 1 and claim 6 and further in view of D’Souza et al. (US 2017/0001176) hereafter D’Souza.
	Considering Claim 3, the significance of Inui as applied to Claim 1 is explained above.
	Inui discloses that the process can be conducted over a wide range of operating conditions such as an operating pressure from 0 psig (1 bar) to 50 psig (about 3.5 bar) [0038] but does not disclose the instant pressure range.
	D’Souza discloses a catalytic dry reforming process wherein methane is contacted with a catalyst comprising cerium oxide, lanthanum, an aluminate, nickel, rhodium and platinum to produce synthesis gas [0011]-[0013] and wherein the dry reforming process is conducted at a pressure ranging 1 bar to 35 bar [0015].
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to utilize the dry reforming pressure range of D’Souza in the process of Inui for reforming hydrocarbons to synthesis gas. 
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
	Considering Claims 4 and 5, the significance of Inui as applied to Claim 1 is explained above.
	Inui does not disclose a hydrocarbon-to-carbon dioxide ratio for the dry reforming reaction.
	D’Souza discloses a catalytic dry reforming process wherein methane is contacted with a catalyst comprising cerium oxide, lanthanum, an aluminate, nickel, rhodium and platinum to produce synthesis gas [0011]-[0013] and wherein the dry reforming process is conducted with at least a 1:1 methane to carbon dioxide ratio (Example 4) which falls within the instantly claimed range or an overall oxygen to carbon atomic ratio of 0.9 or more [0070] which encompasses the instantly claimed range.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to utilize the ratio of D’Souza in the process of Inui for the dry reforming of methane to synthesis gas.
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
	Considering Claim 9, the significance of Inui as applied to Claim 1 is explained above.
	Inui discloses that the catalyst comprises zirconium oxide, rhodium and rhenium [0053] as well as a refractory support comprising aluminum oxide [0024].
	Inui does not disclose that the aluminum oxide is an aluminate.
	D’Souza discloses a catalytic dry reforming process wherein methane is contacted with a catalyst comprising cerium oxide, lanthanum, an aluminate, nickel, rhodium and platinum to produce synthesis gas [0011]-[0013].
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to at least try the aluminate of D’Souza as it is commonly known to utilize aluminum in an aluminate form as taught by D’Souza.
	Considering Claim 10, the significance of Inui as applied to Claims 1 and 9 is explained above.
	Inui discloses the catalyst to comprise on a weight basis: 0.5 to 15 % nickel, 0.5 to 10 % Ce2O3, 0.5 to 5 % La2O3, 0.1 to 2 % platinum, 0.1 to 2% Rh and 0.1 to 2% Re which fall within the instantly claimed ranges as well as about 0.5 to 3 % ZrO2 which overlaps the instantly claimed range.
	Therefore, it would have been obvious to arrive at the instantly claimed ranges utilizing the ranges of Inui as a guide.
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
Claim(s) 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inui et al. (US 2010/0216633) hereafter Inui in view of D’Souza et al. (US 2017/0001176) hereafter D’Souza as applied to Claim 1 and claim 9 and further in view of Nagaraja et al. (NPL, Catalysis Today, v 178, pp 132-136, 2011) hereafter Nagaraja.
	Considering Claims 11 and 12, the significance of Inui as applied to Claims 1 and 9 is explained above.
	Inui does not disclose the presence of potassium.
	Nagaraja discloses a dry reforming of methane catalyst for producing synthesis gas with the addition of from 0.03 to 1.91 wt% of potassium to a nickel-based catalyst (Table 1) and wherein the addition of about 0.5 wt % potassium (K) improves the activity and stability of the nickel-based dry reforming catalyst (Abstract) which touches or falls within the instantly claimed range.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to incorporate the potassium of Nagaraja into the catalyst of Inui for producing synthesis gas.
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
Conclusion
	Claims 1-12 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS B CALL whose telephone number is (571)270-7576. The examiner can normally be reached Part-time M/Tu or W/Th/F 0600 to 1630 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS B CALL/           Primary Examiner, Art Unit 1732